Citation Nr: 9921936	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for dementia due to brain 
trauma.

Entitlement to service connection for left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1997 rating determination by the Wilmington, 
Delaware, Regional Office (RO), which denied service 
connection for dementia due to brain trauma and a left ankle 
disability.  Service connection was established for cervical 
stain with traumatic arthritis and a 10 percent evaluation 
was assigned.  Service connection was also established or 
mood disorder with headaches and a 30 percent evaluation was 
assigned.

In a September 1998 rating decision the evaluation for mood 
disorder with headaches was increased to 100 percent, 
effective March 24, 1998.  


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
to show dementia resulted from an inservice head injury.  

2.  The veteran has not presented competent medical evidence 
to show that a chronic left ankle disability began in 
military service or is otherwise related thereto.


CONCLUSIONS OF LAW

1.  The claim for service connection for dementia due to 
brain trauma is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for a left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in September 1993 the 
veteran suffered a severe head trauma and loss of 
consciousness for approximately 45 minutes.  When he regained 
consciousness he was unable to recognize his wife or recall 
significant events dating back to childhood.  On follow-up 
examination in April 1994 the veteran was having difficulty 
with depression and continued amnesia.  Tests measuring the 
veteran's ability to learn and retain new information were 
within normal limits.  Work memory or the ability to hold 
information in short term storage while performing concurrent 
cognitive operations was mildly impaired.  He appeared to 
have difficulty with sustained concentration and attention, 
information process and capacity and control.  He also had 
problems with concept formation and abstract reasoning, felt 
to be sequelae of the closed head injury.  The veteran had no 
memory deficits on formal testing.  The clinical impression 
was amnestic disorder due to closed head injury and major 
depression in current remission.

Service medical records also show the veteran sustained a 
left ankle injury in August 1990.  He stated that while 
stooping he "felt something snap" in the lateral aspect of 
his left ankle.  He complained of pain and that he was unable 
to bear weight.  Examination revealed tenderness over the 
lateral malleolus with limitation of motion.  The clinical 
impression was probable ankle sprain.  Subsequent X-ray 
reports showed a talar shift and widening of the lateral 
joint space of the left ankle under stress as compared to the 
right ankle.  There was no evidence of fracture, diastasis or 
bony abnormality.  The clinical impression was a totally 
avulsed left lateral ankle joint ligament and the veteran 
underwent orthopedic surgical review for possible surgery.  
An October 1990 entry noted the veteran's left ankle had been 
put in a cast for six weeks and that he was expected to make 
a full recovery after 6-8 weeks of additional rehabilitation.  
On discharge examination in July 1995 clinical evaluation of 
the veteran's lower extremities was normal.  

On post service VA examination in January 1997, the veteran 
stated that following his inservice head injury he did not 
recognize his wife and daughter and was unable to remember 
his past history.  However, he did remember the sensation of 
falling over the steps where he slipped.  He stated that this 
sensation came back and forth in a distorted, dream-like 
manner, with foggy images and feelings.  He stated that he 
still has difficulty remembering the events or even the 
people and their names since the trauma.  On examination the 
veteran was extremely circumstantial and mostly preoccupied 
with his amnesia and his difficulties with recognizing 
people, uncertainty in the service since his accident, his 
inability to function at school and the jobs assigned to him 
after the accident.  The veteran reported depressed moods, 
easy irritability, angry outbursts, early morning awakening, 
tiredness, anhedonia, chronic headaches and memory 
difficulties.  No suicidal acts were reported.  He also had 
panic symptoms including heart pounding and sweating.  On 
testing, the veteran's memory did not seem to be affected as 
he was able to recall three words immediately and five 
minutes later, but his concentration was noted to be poor.  
He was able to do serial 7s slowly making one mistake but was 
unaware of the mistake.  His abstractions were adequate and 
his affect was appropriate to thought content.  His judgment 
was intact and his insight was limited.  The pertinent 
diagnoses were mood disorder due to medical problems with 
mixed features of depression and anxiety, alcohol abuse in 
remission and status post head trauma with subsequent chronic 
migrainous headaches, tension headaches and subjective 
amnesia.

On orthopedic examination the veteran claimed he fractured 
his ankle in service in a twisting episode that was treated 
with a cast.  He complained of symptoms with cold weather, 
running and prolonged standing as well as some occasional 
swelling.  He reported the symptoms were intermittent, 
occurring a few times a week but lasting the entire day.  He 
was on no medication.  On examination there was no limp noted 
and heel-toe walking was accomplished excellently as was 
jogging, however heel walking and jogging caused an increase 
in symptoms.  Range of motion of the left ankle was equal to 
the asymptomatic right ankle.  The veteran had 10 degrees of 
dorsiflexion and plantar flexion, inversion and eversion were 
all full.  The examiner noted symptoms with range of motion.  
There was mild fullness involving the soft tissue and bony 
prominence of the lateral malleolus and tenderness over the 
lateral collateral ligaments and the lateral malleolus.  
There was no evidence of instability involving the left 
ankle.  X-rays reports showed no evidence of fracture, 
dislocation or arthritic changes of the left ankle joint.  
There was suggestion of bony ankylosis of the talocalcaneal 
joint.  

Also of record are VA and private treatment records dated 
from April 1997 to June 1998.  A VA discharge summary dated 
in April 1997 shows the veteran was admitted for long-term 
video EEG monitoring.  The clinical impression was history of 
closed head injury, post concussion syndrome, with frequent 
episodes of severe headache and symptoms which could be a 
representation of complex or simple partial various myoclonic 
seizures.  

Records from Kent General Hospital, dated in January 1998, 
show treatment of the veteran for episodes of fugue states 
and possible seizures.  The veteran subsequently underwent 
seizure screening at Johns Hopkins Hospital show the in 
February 1998.  He was noted to have difficulty with 
concentration and memory as well as a history of significant 
depression.  The examiner reported the veteran had 
experienced a total of 10 episodes during which he was found 
confused or wandering often with complex behavior associated 
with no memory.  The veteran was evaluated by psychiatrists 
who felt he had a conversion disorder with possible major 
depression.  The veteran's depression was considered mild, 
however his related physical symptoms were more disabling 
with disassociated episodes.  It was felt that these may be 
abnormal behaviors arising in the context of multiple life 
stresses including the necessity to retrain and no longer 
being the breadwinner or an army leader.  The final diagnosis 
was conversion disorder thought to depression.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  The United States Court 
of Veterans Appeals - now the United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

The record clearly establishes that the veteran incurred a 
head injury, and he has been granted service connection for 
disabilities resulting from the head injury.  However, the 
evidence does not show that the disabilities resulting from 
his head injury include dementia.  The service medical 
records are entirely negative for symptoms associated with 
dementia. These records show that tests measuring the 
veteran's ability to learn and retain new information were 
within normal limits.  Also, work memory was only mildly 
impaired and the veteran had no memory deficits on formal 
testing.  

Although the VA examiner in January 1997 noted the veteran's 
past history of head injury and resulting psychiatric 
symptoms, there was no diagnosis given relative to dementia.  
Likewise, post-service outpatient treatment records and 
hospital summaries from 1997 to 1998 contain diagnoses of 
amnestic disorder, major depression, mood disorder and 
conversion disorder, all of which have been taken into 
account in assigning a 100 percent rating for the veteran's 
disability.  However, these records include no diagnosis of 
dementia.  The record does not contain any supportive medical 
opinion and the veteran has not brought forth any evidence 
that would establish that he currently has dementia.  Thus, a 
separate, additional grant of service connection for dementia 
is not warranted.

With respect to the left ankle, service medical records show 
that the veteran was treated in service for total avulsion of 
the left ankle in August 1990.  However, there is no credible 
evidence concerning whether the in-service injury resulted in 
chronic left ankle residuals or whether there has been 
continuing symptomatology since then.  The episode was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further evaluation or treatment during the 
remaining months of service.  The veteran's July 1995 
separation examination was negative for any residual 
disability.

There are no post-service treatment records regarding the 
left ankle other than the January 1997 VA examination report.  
That report shows there was no evidence of fracture, 
dislocation or arthritic changes of the left ankle joint and 
range of motion was full except for a slight limitation in 
dorsiflexion, with symptoms noted.  There was mild fullness 
involving the soft tissue and bony prominence of the lateral 
malleolus and tenderness over the lateral collateral 
ligaments and the lateral malleolus.  There was no left ankle 
instability noted.  The only objective finding was a 
suggestion of bony ankylosis of the talocalcaneal joint on X-
ray.  It is not sufficient to show that the veteran reported 
problems with his left ankle.  In this case, competent 
medical evidence is needed to identify the reason for the 
symptoms described, in other words, to identify a proper 
diagnosis and etiology.  The Board finds that the January 
1997 findings alone cannot satisfy the criteria for a current 
left ankle disability.

With respect to the first prong of Caluza, the Board notes 
that the medical evidence as outlined above fails to 
demonstrate that the veteran currently has either dementia 
due to brain trauma or a left ankle disability.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between present disability and 
inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

In the absence of well-grounded claims, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet. App. 14 
(1994).


ORDER

Entitlement to service connection for dementia due to brain 
trauma is denied.

Entitlement to service connection for a left ankle disability 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

